Case 2:15-cv-04113-PSG-JEM Document 869-1 Filed 06/07/21 Page 1 of 3 Page ID
                                #:42013



  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10 KEITH ANDREWS, an individual;                Case No. 2:15-cv-04113-PSG-JEM
    TIFFANI ANDREWS, an individual;
 11 BACIU FAMILY LLC, a California               [Consolidated with Case Nos. 2:15-cv-
 12 limited Liability company, ROBERT            04573-PSG (JEMx), 2:15-cv-04759-
    BOYDSTON, an individual; CAPTAIN             PSG (JEMx), 2:15-cv-04989-PSG
 13 JACK'S SANTA BARBARA TOURS,                  (JEMx), 2:15-cv-05118-PSG (JEMx),
    LLC, a California limited liability          2:15-cv-07051-PSG (JEMx)]
 14 company; MORGAN CASTAGNOLA
 15 an individual; CRAB COWBOYS.                 [PROPOSED] ORDER GRANTING
    LLC, a California limited liability          DEFENDANTS’ MOTION TO
 16 company; THE EAGLE FLEET. LLC.               AMEND THE STIPULATED
    a California limited liability company;      PROTECTIVE ORDER
 17 ZACHARY FRAZIER, an individual;
    MIKE GANDALL. an individual;                 Judge:       Hon. John E. McDermott
 18 ALEXANDRA B. GEREMIA as                      Location:    Courtroom 640
 19 Trustee for the Geremia Family Trust
    dated 8/5/1998; JIM GUELKER. an
 20 individual; JACQUES HABRA, an
    individual; ISURF, LLC, a California
 21 limited liability company; MARK
 22 KIRKHART, an individual; MARY
    KIRKHART, an individual; RICHARD
 23 LILYGREN, an individual; HWA
    HONG MUH, an individual; OCEAN
 24 ANGEL IV, LLC, a California limited
    liability company; PACIFIC RIM
 25 FISHERIES. INC, a California
 26 corporation; SARAH RATHBONE, an
    individual; COMMUNITY SEAFOOD
 27 LLC, a California limited liability
    company; SANTA BARBARA UNI,
 28 INC., a California corporation;
                                                             Case No. 2:15-cv-04113-PSG-JEM
      [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO AMEND THE STIPULATED PROTECTIVE
                                          ORDER
Case 2:15-cv-04113-PSG-JEM Document 869-1 Filed 06/07/21 Page 2 of 3 Page ID
                                #:42014



  1 SOUTHERN CAL SEAFOOD, INC., a
    California corporation; TRACTIDE
  2 MARINE CORP., a California
  3 corporation; WEI INTERNATIONAL
    TRADING INC., a California
  4 corporation and STEPHEN WILSON,
    an individual; individually and on
  5 behalf of others similarly situated,
  6               Plaintiffs,
  7
           vs.
  8
    PLAINS ALL AMERICAN PIPELINE,
  9 L.P., a Delaware limited partnership,
 10 and PLAINS PIPELINE, L.P., a Texas
    limited partnership, and JOHN DOES 1
 11 through 10,
 12               Defendants.
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                             Case No. 2:15-cv-04113-PSG-JEM
      [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO AMEND THE STIPULATED PROTECTIVE
                                          ORDER
Case 2:15-cv-04113-PSG-JEM Document 869-1 Filed 06/07/21 Page 3 of 3 Page ID
                                #:42015



  1        Having considered the briefs, arguments, and evidence in support of and
  2 opposition to Defendants’ Motion to Amend the Stipulate Protective Order, and for
  3 good cause appearing therefore, IT IS HEREBY ORDERED that Defendants’
  4 Motion is GRANTED.
  5        The first sentence of Section 8(1) of the Stipulated Protective Order (Dkt.
  6 136) is amended to read: “A Receiving Party may use Protected Material that is
  7 disclosed or produced by another Party or by a Non-Party in connection with this
  8 Action only for prosecuting, defending, or attempting to settle: (1) this Action; and
  9 (2) The People of the State of California v. Plains All Am. Pipeline, L.P., Case No.
 10 1495091 (Cal. Superior Ct.), including but not limited to restitution claims
 11 submitted in that proceeding.”
 12
 13        IT IS SO ORDERED.
 14
 15
 16
      Dated: _________________                    ______________________________
 17                                                    Hon. John E. McDermott
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                            -1-              Case No. 2:15-cv-04113-PSG-JEM
      [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO AMEND THE STIPULATED PROTECTIVE
                                          ORDER
